DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 02/01/2021.
3.	Claims 8-9,11-16 are pending. Claims 8-9,11-16 are under examination on the merits. Claim 8 is  amended,  Claim 16 is newly added. Claims 1-7, 10 are  previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive, thus claims 8-9, 11-16 stand rejected as set forth in Office action dated 10/30/2020 and further discussed in the Response to Arguments below.  

Information Disclosure Statement
6.	The information disclosure statement submitted on 11/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 8-9,13-14,16 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over Sato et al. (US Pub. No. 2014/0318709 A1, hereinafter “Sato”) in view of Fukaya et al. (US Pub. No. 2015/0175817 A1, hereinafter “Fukaya”).
Regarding claims 8-9,13-14,16: Sato teaches a thermosetting conductive adhesive (Page 1, [0007]; Page 3, [0042]) comprising: component (A): a urethane-modified polyfunctional (meth)acrylate oligomer that is an aliphatic urethane-modified (meth)acrylate oligomer having two (meth)acryl groups in the molecule such as 20 parts by mass of a urethane acrylate (trade name: MP1600, manufactured by TOAGOSEI Co., Ltd.), component (B): a monofunctional (meth)acrylate monomer such as 10 parts by mass of a monofunctional acrylic monomer (trade name: A-SA, manufactured by Shin-Nakamura Chemical Co., Ltd.), component (C): an organic peroxide such as 3 parts by mass of dibenzoyl peroxide (trade name: NYPER BW, by NOF Corporation, having a one minute half-life temperature of 130°C), and component (D): conductive particles, such as 5 parts by mass of the solder particles having an average particle diameter of 10 µm (having a solidus temperature of 139°C) (Page 3, [0043], Example 1). Sato teaches when the used amount of the solder particles is too small, there is a higher possibility that the reliability of electrical continuity becomes poor. On the other hand, when the used amount of the solder particles is too large, there is a higher possibility that short circuit is caused, and therefore, the used amount of the solder particles is preferably 0.1 to 20 parts by mass, more preferably 0.2 to 10 parts by mass with respect to 100 parts by mass of the resin solid content (Page 2, [0028]). Sato teaches in order to achieve a lower curing temperature at the time of connection and a reduction in tact time, an electrically conductive adhesive agent according to the present embodiment comprises a polymerizable acrylic compound which starts radical polymerization with the organic peroxide as a main thermosetting adhesive component (Page 1, [0016]), wherein the examples of the polymerizable acrylic compound include, 2-hydroxyethyl acrylate, 2-hydroxypropyl acrylate, 4-hydroxybutyl acrylate for improvement in cohesive strength of a cured product, reliability of electrical continuity, adhesiveness, and the like (Page 2, [0020]). Sato does not expressly teach the component (D) is silver powder that is surface-treated with stearic acid, wherein a content of the component (D) is 50 to 1000 parts by 
	However, Fukaya teaches a heat curable conductive paste (Page 1, 0012]) comprising conductive particles such as spherical silver powder (Page 2, [0038]) that is surface-treated with stearic acid  as component (D) (Page 3, [0041]; Page 3, [0043]) and, wherein the conductive powder is 100 parts by mass, the epoxy resin mixture (the total of the polyfunctional resin A and monofunctional resin) is 5 to 15 parts by mass (Page 2, [0025]), wherein the adhesive is used on an adherend having metal on an outermost surface thereof (Page 3, [0043]) with benefit of providing high hydrophilicity to the surfaces of the metal particles, thus it is highly adsorptive (adhesive) to the metal powder surface (Page 3, [0042]). Accordingly, the inter-particle contact area can be significantly increased, allowing formation of a highly electric conductive coating (Page 3, [0039]). 
In an analogous art of a thermosetting adhesive conductive adhesive, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the conductive particles by Sato, so as to include 
the component (D), which is silver powder that is surface-treated with stearic acid, wherein a content of the component (D) is 50 to 1000 parts by mass relative to 100 parts by mass of the total of the component (A) and the component (B), wherein the adhesive is used on adherend having nickel on an outermost surface thereof as taught by Fukaya, and would have been motivated to do so with reasonable expectation that this would result in high hydrophilicity to the surfaces of the metal particles, thus it is highly adsorptive (adhesive) to the metal powder surface (Page 3, [0042]). Accordingly, the inter-particle contact area can be significantly increased, allowing formation of a highly electric conductive coating as suggested by Fukaya (Page 3, [0039]). 
Pertaining to claim 8, since Sato in view of Fukaya teaches substantially identical the thermosetting conductive adhesive as the recited claimed, one of ordinary skill in the art before 

9.	Claims 11-12 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over Sato et al. (US Pub. No. 2014/0318709 A1, hereinafter “Sato”) in view of  Fukaya et al. (US Pub. No. 2015/0175817 A1, hereinafter “Fukaya”) as applied to claim 8 above, and further in view of Moriya et al. (JP 2013-253151 A, machine translation, hereinafter “Moriya”) or Lu et al. (US Pub. No. 2009/0156074 A1, hereinafter “Lu”). 

Regarding claims 11-12: The disclosure of Sato in view of Fukaya is adequately set forth in paragraph 8 above and is incorporated herein by reference. Sato in view of Fukaya does not expressly teach the component (C) is an organic peroxide represented by the following formula 2 as set forth. 
However, Moriya teaches an adhesive film for circuit connection (Page 2, [0001]) comprising  an organic peroxide such as bis (4-t-butlycyclohexyl)peroxydicarbonate (Page 9/23, [0051]) depending on the intended connection temperature, connecting time, storage stability (Page 8/23, [0047]), and conductive particles is preferably 0.1 to 60 parts by volume with respect to 100 parts by volume of the components other than the conductive particles in the 
Alternatively, Lu teaches an adhesive (Page 1, [0009]) comprising a reaction product of (a) at least one polymerizable monomer derived at least in part from non-petroleum resources (Page 9, [0010]), (b) at least one initiator (Page 9, [0011]), and (c) at least one stabilizer, wherein the reaction occurs in  water to yield a microsphere adhesive (Page 9, [0012]). Lu teaches one or more initiators are used in the reaction mixture to prepare the microsphere adhesive. Initiators affecting polymerization are those that are normally suitable for free-radical polymerization of the polymerizable monomers. When 2-octyl(meth)acrylate or other (meth)acrylate monomers are used, in whole or in part, as the polymerizable monomers, suitable initiators include, but are not limited to, thermally-activated initiators such as azo compounds, hydroperoxides, peroxides and the like. Suitable photoinitiators include, but are not limited to, benzophenone, benzoin ethyl ether, and 2,2-dimethoxy-2-phenyl acetophenone. Other suitable initiators include lauroyl peroxide and bis (4-t-butlycyclohexyl)peroxydicarbonate (Page 2, [0041]). 
In an analogous art of a thermosetting conductive adhesive, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the organic peroxide by Sato, so as to include an organic peroxide represented by the following formula 2 as set forth as taught by Moriya, and would have been motivated to do so with reasonable expectation that this would result to prevent a short circuit or the like of an adjacent circuit due to excessive presence of the conductive particles as suggested by Moriya (Page 12/23, [0074]).  
In an analogous art of an adhesive, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in 

10.	Claim 15 is rejected under 35 U.S.C. 103(a)(1) as being unpatentable over Sato et al. (US Pub. No. 2014/0318709 A1, hereinafter “Sato”) in view of  Fukaya et al. (US Pub. No. 2015/0175817 A1, hereinafter “Fukaya”) as applied to claim 8 above, and further in view of Yamamoto et al. (JP 2007-269959 A, machine translation, hereinafter “Yamamoto”). 

Regarding claim 15: The disclosure of Sato in view of Fukaya is adequately set forth in paragraph 8 above and is incorporated herein by reference. Sato in view of Fukaya does not expressly teach the component (D) comprises component (D-1): silver powder having a 50% average particle diameter of 3 µm or more and 10 µm or less and component (D-2): silver powder having a 50% average particle diameter of 0.5 µm or more and less than 3 µm. 
	However, Yamamoto teaches conductive adhesive composition (Page 7/36, [0008]) comprising (A) conductive metal particles, wherein the conductive metal particles are silver particles of solid state at room temperature excellent in conductivity and stability (Page 8/36, [0011]) such as the mixture of 50% flake silver filler A (average particle size 2.3 µm, tap density 5.6) and 50% flake silver filler B (average particle size 5.8 µm, tap density 3.6) (Page 17/36, [0048]; Page 31/36, [0050], Table 2; Page 32/36, [0053], Table 3, Examples) with benefit of providing a conductive adhesive whose connection resistance hardly increases with time in a high temperature and high humidity atmosphere and to connect with time in a high temperature and high humidity atmosphere even when applied to a base metal terminal electrode or a base metal electrode part (Page 6/36, [0007]). 


Response to Arguments
11.	Applicant's arguments filed 01/22/2019 have been fully considered but they are not persuasive,
	In response to the Applicant's argument that Sato does not discloses using a monofunctional (meth)acrylate monomer having an alkyl group having 1 to 20 carbon atoms substituted with a hydroxyl group as the component (B) in combination with the specific component (A) of the present invention.
	The Examiner respectfully disagrees. Sato teaches in order to achieve a lower curing temperature at the time of connection and a reduction in tact time, an electrically conductive adhesive agent according to the present embodiment comprises a polymerizable acrylic compound which starts radical polymerization with the organic peroxide as a main thermosetting adhesive component (Page 1, [0016]), wherein the examples of the polymerizable acrylic compound include, 2-hydroxyethyl acrylate, 2-hydroxypropyl acrylate, 4-hydroxybutyl acrylate for improvement in cohesive strength of a cured product, reliability of electrical continuity, 

In response to the Applicant's argument that the monofunctional acrylate monomer having an alkyl group having 1 to 20 carbon atoms substituted with a hydroxyl group is not described in Examples of Sato. Further, there is no description or suggestion in Sato with regard to the effect obtained by using both the component (A) and the component (B) of the present invention. 
The Examiner respectfully disagrees. It is axiomatic that a reference must be considered in its entirety, and it is well established that the disclosure of a reference is not limited to specific working examples contained therein. In re Fracalossi, 681 F.2d 792, 794 n.1, 215 USPQ 569, EWP Corp. v. Reliance Universal Inc., 755 F.2d 898, 907, 225 USPQ 20, 25 (Fed. Cir.), cert. denied, 474 U.S. 843 (1985). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also > Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Sato teaches a thermosetting conductive adhesive (Page 1, [0007]; Page 3, [0042]) comprising: component (A): a urethane-modified polyfunctional (meth)acrylate oligomer that is an aliphatic urethane-modified (meth)acrylate oligomer having two (meth)acryl groups in the molecule such as 20 parts by mass of a urethane acrylate (trade name: MP1600, manufactured by TOAGOSEI Co., Ltd.), component (B): a monofunctional (meth)acrylate monomer such as 10 parts by mass of a monofunctional acrylic monomer (trade name: A-SA, manufactured by Shin-Nakamura Chemical Co., Ltd.), component (C): an organic peroxide such as 3 parts by mass of dibenzoyl peroxide (trade name: NYPER BW, by NOF Corporation, having a one minute half-life temperature of 130°C), and component (D): conductive particles, such as 5 parts by mass of the solder particles having an average particle diameter of 10 µm (having a solidus temperature of 139°C) (Page 3, [0043], Example 1). Sato teaches when the used amount of the solder particles is too small, there is a higher possibility that the reliability of electrical continuity becomes poor. On the other hand, when the used amount of the solder particles is too large, there is a higher possibility that short circuit is caused, and therefore, the used amount of the solder particles is preferably 0.1 to 20 parts by mass, more preferably 0.2 to 10 parts by mass with respect to 100 parts by mass of the resin solid content (Page 2, [0028]). Moreover, Sato teaches in order to achieve a lower curing temperature at the time of connection and a reduction in tact time, an electrically conductive 

In response to the Applicant's argument that Fukaya fails to disclose the above feature related to monofunctional (meth)acrylate monomer having an alkyl group having 1 to 20 carbon atoms substituted with a hydroxyl group.
The Examiner respectfully disagrees. The rejection is based on the combination of Sato in view of Fukaya. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, nevertheless, the combination of Sato in view of Fukaya is deemed to teach the thermosetting adhesive conductive adhesive as the recited claimed. Sato does not expressly teach the component (D) is silver powder that is surface-treated with stearic acid, wherein a content of the component (D) is 50 to 1000 parts by mass relative to 100 parts by mass of the total of 
	However, Fukaya cures the deficiency in Sato relied upon in rejecting independent claim because Fukaya teaches a heat curable conductive paste (Page 1, 0012]) comprising conductive particles such as spherical silver powder (Page 2, [0038]) that is surface-treated with stearic acid  as component (D) (Page 3, [0041]; Page 3, [0043]) and, wherein the conductive powder is 100 parts by mass, the epoxy resin mixture (the total of the polyfunctional resin A and monofunctional resin) is 5 to 15 parts by mass (Page 2, [0025]), wherein the adhesive is used on an adherend having metal on an outermost surface thereof (Page 3, [0043]) with benefit of providing high hydrophilicity to the surfaces of the metal particles, thus it is highly adsorptive (adhesive) to the metal powder surface (Page 3, [0042]). Accordingly, the inter-particle contact area can be significantly increased, allowing formation of a highly electric conductive coating (Page 3, [0039]). In an analogous art of a thermosetting adhesive conductive adhesive, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the conductive particles by Sato, so as to include the component (D), which is silver powder that is surface-treated with stearic acid, wherein a content of the component (D) is 50 to 1000 parts by mass relative to 100 parts by mass of the total of the component (A) and the component (B), wherein the adhesive is used on adherend having nickel on an outermost surface thereof as taught by Fukaya, and would have been motivated to do so with reasonable expectation that this would result in high hydrophilicity to the surfaces of the metal particles, thus it is highly adsorptive (adhesive) to the metal powder surface (Page 3, [0042]). Accordingly, the inter-particle contact area can be significantly increased, allowing formation of a highly electric conductive coating as suggested by Fukaya (Page 3, [0039]). 
It is noted that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not  re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).  Thus, Fukaya cures the deficiency in Sato’s reference relied upon in rejecting independent claim 1, and one skilled in the art would naturally look prior art such as Fukaya addressing the same problem as the invention at hand, and in this case would find an appropriate solution.
"Where ... the claimed and prior art products are identical or substantially identical ... the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted). The mere recitation of a property or characteristic not disclosed by the prior art does not necessarily confer patentability to a composition or a method of using that composition. See In re Skoner, 51 7 F .2d 94 7, 950 ( CCP A 197 5). In this case, the Examiner has sufficiently shown that the prior art teachings render obvious the film recited in claim 1 and therefore the two compositions of prior art would produce products with similar characteristics.
Accordingly, the deficiency of Sato in view of Fukaya compensated by Moriya or Lu and Yamamoto. Moriya or Lu  teaches the component (C), which is an organic peroxide represented by the following formula 2 as set forth. Yamamoto teaches the component (D) comprises component (D-1): silver powder having a 50% average particle diameter of 3 µm or more and 10 µm or less and component (D-2): silver powder having a 50% average particle diameter of 0.5 µm or more and less than 3 µm. Thus, the claim thermosetting conductive adhesive comprising the specific components (A) to (D) in combination is suggested by Moriya, Lu and/or Yamamoto. 
Turning to Applicant’s the argument regarding unexpected results, Examiner agrees that Applicant’s proffered evidence of the Table 1 of Specification, is insufficient to establish unexpected results for claim 1. Whether an invention has produced unexpected results is a question of fact. In re Mayne, 104 F.3d 1339, 1343 (Fed. Cir. 1997). "[T]here is no hard and-fast rule for determining whether evidence of unexpected results is sufficient to rebut a prima facie case of obviousness." Kao Corp. v. 7 Appeal 2017-004282 Application 13/877,156 Unilever US., Inc., 441 F.3d 963, 970 (Fed. Cir. 2006); see also In re Dillon, 919 F.2d 688, 692-93 (Fed. Cir.1990) ("[e]ach situation must be considered on its own facts."). However, a party asserting unexpected results as evidence of nonobviousness has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). Such burden requires Applicant to proffer factual evidence that actually shows unexpected results relative to the closest prior art, see In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991), and that is reasonably commensurate in scope with the protection sought by claim 1, In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Hyson, 453 F.2d 764, 786 (CCPA 1972). "[I]t is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference." In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). The extent of the showing relied upon by Applicant  also must reasonably support the entire scope of the claims at issue. See In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).
.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M. P.M..
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information 






/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/03/2021